Opinion issued May 13, 2014




                                   In The
                              Court of Appeals
                                   For The
                       First District of Texas

                          NO. 01-14-00115-CV
                                 ____________

AARON K. YOUNG, GUARDIAN OF THE ESTATE OF HIS DAUGHTER,
                 K.K.Y., A MINOR, Appellant

                                      V.

                  KRISTIN CANNON KIRBY, Appellee


                 On Appeal from the Probate Court No. 2
                         Harris County, Texas
                     Trial Court Cause No. 409410


                       MEMORANDUM OPINION




                                      1
      Appellant, Aaron K. Young, has filed a notice of nonsuit, which we interpret

as a motion to dismiss the appeal. No opinion has issued and more than 10 days

have passed and no party has responded to the motion.       See TEX. R. APP. P.

10.1(a)(5), 10.3(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2